[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO TRANSFER
The plaintiff Connecticut Light  Power Company brings this action against the defendants Peter Kissa, Hillar Kissa and Linda Green, alleging that they are liable for the payment of electrical utility services supplied to property in Danielson, Connecticut. The defendant Hillar Kissa has appeared by counsel and has moved to dismiss the action for improper venue, or alternatively to transfer the case to the Windham Judicial District. The plaintiff has agreed to transfer the case as it pertains to Hillar Kissa to the Windham Judicial District at Putnam by severing the action, while allowing the case against the other two defendants for the very same utility charges to remain pending in the New Haven Judicial District. The defendant Hillar Kissa has signed the stipulation agreeing to this unusual procedure. CT Page 3773
The court declines to approve the stipulation. It makes no sense to have two cases pending in two different judicial districts for the identical contract damages. Moreover there is no provision for severing an action without the payment of an additional filing fee for the filing of the newly severed case in the transferee judicial district. Neither the Connecticut Practice Book nor the General Statutes have a method of filing "two cases for the price of one."
The property to which the electricity is supplied is in the Windham Judicial District and all of the defendants reside in that area. Conn. Gen. Stat. § 51-345 (d) mandates that in a consumer transaction, defined as one in which a natural person is obligated to pay for services rendered, the lawsuit shall be returnable to the judicial district where the consumer resides or where the transaction occurred.
The court grants the defendant's motion, but disapproves the stipulation.
This entire matter is ordered transferred to the Judicial District of Windham at Putnam, which the court has determined is the proper venue for this action.
Patty Jenkins Pittman, Judge.